        Case 6:21-cv-00043-ADA-JCM Document 1-16 Filed 01/18/21 Page 1 of 4
                                                                 MESSAGING MEMO: Immigration | 1




Immigration
How we talk about it, what to do about it, and where we’re going with it.

Topline:
Texas Democrats believe diversity is our strength. Immigrants ​contribute to our
economy, their communities, and pay taxes. They’re teachers, first responders, service
members, and innovators working towards the American Dream​.​ Texans deserve real
solutions to the immigration debate, not fear-mongering and divisive politics that tear
families apart.

Supporting Messaging:
Texas is a vibrant state of immigrants. We value those who come from different countries
and cultures. Immigrants have added to the prosperity and resilience of this great country
and we believe in fostering strong relationships with all nations including our neighbor,
Mexico, whom we share a vibrant community with. We understand that viewing
immigrants through a lens of fear and prejudice only hurts our nation and state. We
recognize that a fair, equitable, and comprehensive immigration system makes our
country stronger.


The Problem:
Republicans have stood in the way of any reasonable solution to a broken immigration
system. They’re using immigrant youth as political pawns and bargaining chips to
advance racist, anti-immigrant policies. T   ​ hey’ve been treating our border communities
like war zone, all as a cynical ploy to energize the darkest elements of their radical base.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
        Case 6:21-cv-00043-ADA-JCM Document 1-16 Filed 01/18/21 Page 2 of 4
                                                                MESSAGING MEMO: Immigration | 2
                                   Trump is tearing immigrant families apart. ​These
children are escaping abuse, violence, and trauma, only to be subjected to more trauma on
Texas soil from Trump’s racist and anti-immigrant policies. Simply put, none of this should
ever occur in the world, much less the United States of America.

Trump is discharging immigrant military service members before they qualify for U.S.
citizenship. ​New reports have shown Trump’s anti-immigrant policies have continued to
escalate. I​ mmigrant service members who are protecting our country from terrorism are
being abruptly discharged.

In a move not seen since the Red Scare, ​Trump is even launching a denaturalization
taskforce to ​review if may have lied in order to get citizenship.​ ​The administration says
it could be denaturalizing potentially a few thousand people.

Years ago, virtually everyone believed immigrants were critical to our nation’s success, the
only question was how exactly to fix our broken system and outdated laws. T  ​ oday, Trump
Republicans are questioning immigration all together, advocating for massive cuts in
the number of immigrants entering our country, and peddling racist policies that pick
winners and losers.

Texas Republicans have been leading the charge against immigrant families and real
solutions. G
           ​ reg Abbott and Dan Patrick passed the show-me-your-papers bill, SB 4, which
increases racial profiling and breaks trust between communities and law enforcement. Ken
Paxton is defending SB4 in court and sued to destroy deportation protections for DACA
and DAPA recipients. While net migration is at an all-time low, Republicans continue to
feed their base the “crisis at the border” myth, resulting in $800 million dollars of your state
taxpayer money going to border security instead of your neighborhood school.

A border wall harms our environment and does nothing for immigration
In 2013, 40 percent of undocumented immigrants were people w          ​ ho flew to the U.S. and
overstayed their visas​ - and no wall can fix this issue. The wall is simply a disastrous way to
send a message that says “you are not welcome here,” which is a complete contradiction of
the values we express on the Statue of Liberty. The only way to thoughtfully address the
issue is with comprehensive immigration reform.


The Solution:
Immigrants make invaluable contributions to this nation and they should continue to
have the opportunity to do so.​ While DACA is a lifeline for thousands of hardworking
undocumented immigrants who call Texas home, it is not enough. There are millions of
immigrants who are still living in the shadows waiting on a permanent solution. W
                                                                                ​ e need a
just and fair comprehensive immigration reform solution that includes an earned path to
citizenship for law-abiding immigrants and their children, keeps families together, protects
DREAMers, and provides workforce solutions for businesses.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-16 Filed 01/18/21 Page 3 of 4
                                                                  MESSAGING MEMO: Immigration | 3
                               Real lives are at stake in this debate. We must tell our
immigration stories and honor our legacy as a nation of immigrants.

Immigration in Texas by the numbers:
   ●    One in six Texas residents is an immigrant​, while 15 percent of residents are
        native-born U.S. citizens with at least one immigrant parent.
   ●    As of 2015, 4.7 million immigrants comprised 17 percent of the population.
   ●    Over a third of all immigrants in Texas are naturalized U.S. citizens.
   ●    There are 124,000 DACA recipients living in Texas
   ●    There are 559,000​ potential​ DAPA (Deferred Action for P​ arents of Americans and
        Lawful Permanent Residents)​ recipients in Texas.
   ●    834,000 of Texas children have 1 or more immigrant parent that are not US citizens
   ●    There are approximately 1,464,000 undocumented immigrants in Texas


Message Box
Us on Us                                                Them on Them
   ● We must find a permanent solution                     ● We need to put hard working
      with a pathway to citizenship for                      Americans first and stop giving out
      DACA recipients and other                              handouts to “illegal immigrants”
      law-abiding immigrants                               ● “Illegal immigrants” are taking our
   ● We have to honor our legacy and                         jobs and hurting our economy and
      keep families together                                 committing violent crimes.
   ● Immigrants make invaluable                            ● We have a duty to uphold our
      contributions to our economy,                          Constitution and secure our borders
      communities and society                              ● “Illegals” are infiltrating our southern
   ● A wall is not a solution, it’s a symbolic               border and we need the border wall
      way to tell other that they are not                    to deal with this crisis
      welcome                                              ● Until the wall gets built, we need
   ● Net migration is at an all time low                     need all the resources we can get to
   ● What we need is comprehensive                           deal with the crisis at the border.
      immigration reform

Us on Them                                              Them on Us
   ● Republicans have stood in the way of                  ● Democrats favor open and
      any real, sensible progress on our                     unsecured borders
      immigration challenges                               ● Immigrants are violent criminals that
   ● Republicans exploit the lives of                        are endangering our communities
      immigrant youth as a bargaining                        thanks to Democratic sanctuary city
      chip for hardline, racist,                             policies
      anti-immigrant policies                              ● “Illegal” immigrants have no regards
   ● Mass deportations and the                               for our laws and want amnesty
      militarization of our border terrorizes              ● Amnesty for “illegal immigrants” will
      our communities and tears families                     only lead to chain migration
      apart                                                ● “Illegal” immigrants are here to
   ● Walls are not a solution to our                         receive handouts from Democrats
      broken immigration system                            ● Democrats are just trying to legalize
   ● E-verify is an expensive, unfair and                    a new wave of voters



       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-16 Filed 01/18/21 Page 4 of 4
                                                                  MESSAGING MEMO: Immigration | 4

         ineffective regulation on businesses               ●   We need all employers to participate
         with the purpose of targeting people                   in programs like E-Verify to crack
         of color, costing thousands of US                      down on the crisis of “illegal
         Citizens their jobs                                    immigrants” stealing American jobs


Polling:
   ●    A recent Quinnipiac poll identified immigration as one of the top 3 important issues for Texas
        voters.
   ●    78% of American voters support giving Dreamers the chance to stay permanently in
        America​, including 73% of Trump voters.
   ●    64 percent of Texans​ said unauthorized immigrants “should be allowed to stay in the U.S. and
        eventually apply for citizenship.”
   ●    Roughly two-thirds of Texas voters do not think unauthorized immigrants “take jobs” from
        Americans​, and that they aren’t more likely to commit crimes.
   ●    57%​ of Texans do not support family separation at the border.
   ●    83%​ of Democratic voters oppose the separation of parents and children at the border,
        only 46% of independents and 35% of Republicans were opposed.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
